DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Nguyen (US 20130232293).

Regarding claim 1, Chan disclose an automated test equipment (ATE) system (see Abstract, Fig. 2, and paragraph 0049) comprising: 
a system controller communicatively coupled to a tester processor, wherein the system controller is operable to transmit instructions to the tester processor (see Abstract, Fig. 2, and paragraph 0053 and 0086: system controller transmits instruction to tester processor), and wherein the tester processor is operable to generate commands and data from the instructions for coordinating testing of a plurality of devices under test (DUTs) (see Abstract, paragraph 0017, and claim 1: tester processor generates commands and data for coordinating testing of DUTs); 
an FPGA communicatively coupled to the tester processor, wherein the FPGA comprises a hardware accelerator circuit operable to internally generate commands and data transparently from the tester processor for testing a DUT of the plurality of DUTs (see Abstract, Fig. 2, paragraph 0017 and claim 1: FPGA coupled to tester processor, has hardware accelerator circuit, generates commands and data transparently from tester processor for testing DUTs). 

Chan does not expressly disclose a bus adapter comprising a protocol converter module operable to convert signals associated with a first protocol received from the FPGA to signals associated with a second protocol prior to transmitting the signals to the DUT, wherein the DUT communicates using the second protocol.

	Nguyen discloses a system for connecting an FPGA device to an HDD/SDD that includes a bus adapter/protocol converter module operable to convert signals associated with a first protocol received from the FPGA to signals associated with a second protocol prior to transmitting the signals to the HDD/SDD, wherein the HDD/SDD communicates using the second protocol (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. Once modified, i.e. using a HBA to convert PCIe signal to SATA signals between the FPGA device of Chan and the DUT/memory device of Chan, the modification would meet the limitations of the claimed invention. 

	Regarding claim 2, Chan, previously modified by Nguyen, further discloses a memory device associated with the FPGA, wherein the memory device stores test pattern data to be written to the DUT (see Fig. 3 and paragraphs 0019, 0020, 0024, and 0075).

Regarding claim 3, Chan, previously modified by Nguyen, further discloses wherein the signals associated with the first protocol comprise commands and data generated by the tester processor or the FPGA in accordance with a selected acceleration mode associated with the hardware accelerator circuit (see Abstract, Figs. 5-9, and paragraphs 0058-0059, 0072-0074, 0080, 0081, 0095, 0098, 0101, 0102: commands associated with data sent to DUT from tester processor or FPGA is send using a communication protocol, i.e. the recited first communication protocol, are based on a selected hardware acceleration mode associated with hardware accelerator circuit on the FPGA).

Regarding claim 4, Chan discloses wherein the first protocol is a PCIe protocol (see paragraph 0058-0059 and 0072-0074: PCIe protocol).

Chan does not expressly disclose wherein the first protocol is a PCIe protocol and the second protocol is a SAS protocol. 

Nguyen discloses a system for connecting an FPGA device to an HDD/SDD wherein the first protocol is a PCIe protocol and the second protocol is a SAS protocol (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. 

Regarding claim 7, Chan, previously modified by Nguyen, further discloses wherein the tester processor is configured to operate in one of a plurality of functional modes, the plurality of functional modes configured to allocate functionality for generating commands and data between the tester processor and the FPGA (see claims 1 and 12).

Regarding claim 8, Chan discloses wherein the FPGA/hardware accelerator circuit generates signals using a first protocol at a speed, i.e. the signals associated with the first protocol at a speed at which the signals are generated by the hardware accelerator circuit (see paragraph 0072). 

Chan does not expressly disclose wherein the protocol converter module is configured to interface with the hardware accelerator circuit and receive the signals associated with the first protocol at a speed at which the signals are generated by the hardware accelerator circuit.

Nguyen discloses a system for connecting an FPGA device to an HDD/SDD that includes a bus adapter/protocol converter module wherein the protocol converter module is configured to interface with the FPGA device and receive the signals associated with the first protocol at a speed at which the signals are generated an FPGA device (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol, communications are transmitted as a speed between components, as such its configured to interface with the FPGA device at a certain speed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices/hardware accelerator circuit of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. Once modified a protocol converter module would be connected to the recited hardware accelerator circuit/FPGA. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Nguyen (US 20130232293) and Johnson (WO 2005024557).

Regarding claim 5, Chan discloses a site module board comprising the FPGA and a device interface board comprising the DUT (see Figs. 2 and 3 and paragraphs 0049 and 0065). 

Chan does not expressly disclose wherein the bus adapter is implemented on a circuit board disposed between a site module/FPGA device and a device interface board/DUTs.

Nguyen discloses wherein the bus adapter is implemented on card disposed between FPGA device and memory devices (see Fig. 2 and paragraphs 0010 and 0015: Host Bus Adapter Card). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices/hardware accelerator circuit of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter card for converting communication protocols at a high speed that is proven in the art. 

Chan and Nguyen do not expressly disclose wherein the bus adapter card is a circuit board. 

Johnson discloses a bus adapter card that is a printed circuit board (see page 2 last paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Nguyen with the teachings of Johnson, i.e. using a circuit board for the HBA card, for the advantageous benefit of using a conventional circuit board to construct the HBA card. Once modified, using a circuit board for the HBA card between the FPGA device and DUTs, the modification would meet the claimed limitations of wherein the bus adapter is on a circuit board between the site module board and device interface board of Chan. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Nguyen (US 20130232293), Filler (WO 2011149725), and Wu (US 20050240713).

Regarding claim 6, Chan and Nguyen do not expressly disclose wherein the FPGA comprises an on-chip IP core for generating the signals associated with the first protocol, and wherein the second protocol is a third party proprietary protocol.

Filler discloses wherein the FPGA comprises an on-chip IP core for generating the signals associated with the first protocol (see Fig. 3A, page 8 lines 6-13, page 11 lines 9-19, and page lines 11-22: IP core for implementing communication protocols from FPGA). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Nguyen with the teachings of Filler, i.e. using an IP core in the FPGA, for the advantageous benefit of enabling software programming of various communication protocols to for increased flexibility in testing DUTs. 

Chan, Nguyen, and Filler do not expressly disclose wherein the second protocol is a third party proprietary protocol. 

Wu discloses an HBA wherein the HBA is configured to implement a third party proprietary protocol, i.e. wherein the second protocol is a third party proprietary protocol (see Fig. 3A and paragraphs 0003, 0018, and 0029: discloses a host bus interface that converts from PCIe to a proprietary protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Nguyen and Filler with the teachings of Wu, i.e. using an HBA compatible with a proprietary protocol, for the advantageous benefit of testing memory devices that function with proprietary protocols. 

Claims 9, 11, 12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Filler (WO 2011149725) and Nguyen (US 20130232293).

Regarding claim 9, Chan disclose an automated test equipment (ATE) apparatus (see Abstract, Fig. 2, and paragraph 0049) comprising: 
a tester processor operable to generate commands and data for coordinating testing of a plurality of devices under test (DUTs) (see Abstract, paragraph 0017, and claim 1: tester processor generates commands and data for coordinating testing of DUTs); and 
an FPGA communicatively coupled to the tester processor, wherein the FPGA comprises a hardware accelerator circuit operable to internally generate commands and data transparently from the tester processor for testing a DUT of the plurality of DUTs (see Abstract, Fig. 2, paragraph 0017 and claim 1: FPGA coupled to tester processor, has hardware accelerator circuit, generates commands and data transparently from tester processor for testing DUTs).  

Chan does not expressly disclose wherein the FPGA comprises an IP core operable to generate signals for transmitting commands and data from the FPGA to the DUT using a first protocol; and 
a bus adapter comprising a protocol converter module operable to convert the signals associated with the first protocol received from the FPGA to signals associated with a second protocol prior to transmitting the signals to the DUT, wherein the DUT communicates using the second protocol.

Filler discloses wherein the FPGA comprises an IP core operable to generate signals for transmitting commands and data from the FPGA to the DUT using a first protocol (see Fig. 3A, page 8 lines 6-13, page 11 lines 9-19, and page lines 11-22: IP core for implementing communication protocols when transmitting data from FPGA to the DUT). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan with the teachings of Filler, i.e. using an IP core in the FPGA, for the advantageous benefit of enabling software programming of various communication protocols to for increased flexibility in testing DUTs. 

Chan and Filler do not expressly disclose a bus adapter comprising a protocol converter module operable to convert the signals associated with the first protocol received from the FPGA to signals associated with a second protocol prior to transmitting the signals to the DUT, wherein the DUT communicates using the second protocol.

	Nguyen discloses a system for connecting an FPGA device to an HDD/SDD that includes a bus adapter/protocol converter module operable to convert signals associated with a first protocol received from the FPGA to signals associated with a second protocol prior to transmitting the signals to the HDD/SDD, wherein the HDD/SDD communicates using the second protocol (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. Once modified, i.e. using a HBA to convert PCIe signal to SATA signals between the FPGA device of Chan and the DUT/memory device of Chan, the modification would meet the limitations of the claimed invention.


Regarding claim 11, Chan, previously modified by Filler and Nguyen, further discloses wherein the signals associated with the first protocol comprise commands and data generated by the tester processor or the FPGA in accordance with a selected acceleration mode associated with the hardware accelerator circuit (see Abstract, Figs. 5-9, and paragraphs 0058-0059, 0072-0074, 0080, 0081, 0095, 0098, 0101, 0102: commands associated with data sent to DUT from tester processor or FPGA is send using a communication protocol, i.e. the recited first communication protocol, are based on a selected hardware acceleration mode associated with hardware accelerator circuit on the FPGA).

Regarding claim 12, Chan discloses wherein the first protocol is a PCIe protocol (see paragraph 0058-0059 and 0072-0074: PCIe protocol).

Chan and Filler do not expressly disclose wherein the first protocol is a PCIe protocol and the second protocol is a SAS protocol. 

Nguyen discloses a system for connecting an FPGA device to an HDD/SDD wherein the first protocol is a PCIe protocol and the second protocol is a SAS protocol (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. 

Regarding claim 14, Chan, previously modified by Filler and Nguyen, wherein the tester processor is configured to operate in one of a plurality of functional modes, the plurality of functional modes configured to allocate functionality for generating commands and data between the tester processor and the FPGA (see claims 1 and 12).

Regarding claim 15, Chan discloses wherein the FPGA/hardware accelerator circuit generates signals using a first protocol at a speed, i.e. the signals associated with the first protocol at a speed at which the signals are generated by the hardware accelerator circuit (see paragraph 0072). 

Chan and Filler do not expressly disclose wherein the protocol converter module is configured to interface with the hardware accelerator circuit and receive the signals associated with the first protocol at a speed at which the signals are generated by the hardware accelerator circuit.

Nguyen discloses a system for connecting an FPGA device to an HDD/SDD that includes a bus adapter/protocol converter module wherein the protocol converter module is configured to interface with the FPGA device and receive the signals associated with the first protocol at a speed at which the signals are generated an FPGA device (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol, communications are transmitted as a speed between components, as such its configured to interface with the FPGA device at a certain speed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices/hardware accelerator circuit of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Filler (WO 2011149725), Nguyen (US 20130232293), and Wu (US 20050240713).

Regarding claim 10, Chan discloses further comprising a memory device associated with the FPGA, wherein the memory device stores test pattern data to be written to the DUT (see Fig. 3 and paragraphs 0019, 0020, 0024, and 0075). 

Chan, Filler, and Nguyen do not expressly disclose wherein the second protocol is a third party proprietary protocol.

Wu discloses an HBA wherein the HBA is configured to implement a third party proprietary protocol, i.e. wherein the second protocol is a third party proprietary protocol (see Fig. 3A and paragraphs 0003, 0018, and 0029: discloses a host bus interface that converts from PCIe to a proprietary protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler and Nguyen with the teachings of Wu, i.e. using an HBA compatible with a proprietary protocol, for the advantageous benefit of testing memory devices that function with proprietary protocols. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Filler (WO 2011149725), Nguyen (US 20130232293), and Johnson (WO 2005024557).

Regarding claim 13, Chan discloses a site module board comprising the FPGA and a device interface board comprising the DUT (see Figs. 2 and 3 and paragraphs 0049 and 0065). 

Chan and Filler do not expressly disclose wherein the bus adapter is implemented on a circuit board disposed between a site module/FPGA device and a device interface board/DUTs.

Nguyen discloses wherein the bus adapter is implemented on a card disposed between FPGA device and memory devices (see Fig. 2 and paragraphs 0010 and 0015: Host Bus Adapter Card). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices/hardware accelerator circuit of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter card for converting communication protocols at a high speed that is proven in the art. 

Chan, Filler, and Nguyen do not expressly disclose wherein the bus adapter card is a circuit board. 

Johnson discloses a bus adapter card that is a printed circuit board (see page 2 last paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler and Nguyen with the teachings of Johnson, i.e. using a circuit board for the HBA card, for the advantageous benefit of using a conventional circuit board to construct the HBA card. Once modified, using a circuit board for the HBA card between the FPGA device and DUTs, the modification would meet the claimed limitations of wherein the bus adapter is on a circuit board between the site module board and device interface board of Chan. 

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Filler (WO 2011149725), Nguyen (US 20130232293), and Wu (US 20050240713).

Regarding claim 16, Chan discloses a method for testing DUTs (see Abstract, Fig. 2, and paragraphs 0018 and 0049) comprising: 
transmitting instructions from a system controller to a tester processor, wherein a tester board comprising an FPGA and the tester processor are coupled to the system controller (see Abstract, Fig. 2, and paragraph 0018, 0053, and 0086: system controller transmits instruction to tester processor), and wherein the tester processor is operable to coordinate testing of a plurality of devices under test (DUTs) (see Abstract, paragraph 0017-0018, and claim 12: tester processor generates commands and data for coordinating testing of DUTs); 
generating commands and data for testing a DUT of the plurality of DUTs in accordance with a first protocol implemented in an protocol engine of the FPGA and in accordance with a selected acceleration mode, wherein the generating is performed by a hardware accelerator circuit comprised within the FPGA (see Abstract, Fig. 2, paragraphs 0017-0018, 0057-0058, 0070 and claims 12 and 22-25: FPGA coupled to tester processor, has hardware accelerator circuit, generates commands and data transparently from tester processor for testing DUTs, using a communication protocol; and see Abstract, Figs. 5-9, and paragraphs 0058-0059, 0072-0074, 0080, 0081, 0095, 0098, 0101, 0102: commands associated with data sent to DUT from tester processor or FPGA is send using a communication protocol, i.e. the recited first communication protocol, are based on a selected hardware acceleration mode associated with hardware accelerator circuit on the FPGA); and 
transmitting signals associated with the commands and the data using the first protocol from the FPGA to a DUT (see Figs. 3 and 4 and paragraph 0055, 0059, and 0071). 

Chan does not expressly disclose wherein the protocol engine in the FPGA is an IP core; 
transmitting signals from the FPGA to a bus adapter; 
converting the signals communicated using the first protocol to signals in a second protocol using the bus adapter and a protocol IP core implementing the second protocol, wherein the bus adapter is communicatively coupled to a DUT operable to communicate using the second protocol; and 
relaying the signals in the second protocol to the DUT for testing.

Filler discloses wherein the FPGA comprises an IP core operable to generate signals for transmitting commands and data from the FPGA to the DUT using a first protocol, i.e. wherein the protocol engine in the FPGA is an IP core (see Fig. 3A, page 8 lines 6-13, page 11 lines 9-19, and page lines 11-22: IP core for implementing communication protocols when transmitting data from FPGA to the DUT). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan with the teachings of Filler, i.e. using an IP core in the FPGA, for the advantageous benefit of enabling software programming of various communication protocols to for increased flexibility in testing DUTs. 

Chan and Filler do not expressly disclose transmitting signals from the FPGA to a bus adapter; 
converting the signals communicated using the first protocol to signals in a second protocol using the bus adapter and a protocol IP core implementing the second protocol, wherein the bus adapter is communicatively coupled to a DUT operable to communicate using the second protocol; and 
relaying the signals in the second protocol to the DUT for testing.

Nguyen discloses transmitting signals from an FPGA to a bus adapter, converting the signals communicated using the first protocol to signals in a second protocol using the bus adapter, wherein the bus adapter is communicatively coupled to an HDD/SDD operable to communicate using the second protocol (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol); and 
relaying the signals in the second protocol to the HDD/SDD (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. Once modified, using the HBA in the system of Chan, the testing signals from the FPGA to the DUT would include relaying the signals in the second protocol to the DUT for testing from the HBA. 

Chan, Filler, and Nguyen do not expressly disclose wherein the bus adapter uses a protocol IP core implementing the second protocol. 
Wu discloses an HBA wherein the HBA is configured to implement a third party proprietary protocol, i.e. wherein the bus adapter uses a protocol IP core implementing the second protocol as the proprietary protocol falls under to broad scope of an IP core (see Fig. 3A and paragraphs 0003, 0018, and 0029: discloses a host bus interface that converts from PCIe to a proprietary protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler and Nguyen with the teachings of Wu, i.e. using a HBA compatible with a proprietary protocol, for the advantageous benefit of testing memory devices that function with proprietary protocols. 

Regarding claim 18, Chan discloses wherein the first protocol is a PCIe protocol (see paragraph 0058-0059 and 0072-0074: PCIe protocol).

Chan and Filler do not expressly disclose wherein the first protocol is a PCIe protocol and the second protocol is a SAS protocol. 

Nguyen discloses a system for connecting an FPGA device to an HDD/SDD wherein the first protocol is a PCIe protocol and the second protocol is a SAS protocol (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler and Wu with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. 

Claims 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Filler (WO 2011149725), Nguyen (US 20130232293), Wu (US 20050240713), and Ew (US 20170098026). 

Regarding claim 17, Chan and Filler do not expressly disclose wherein the bus adapter comprises a protocol converter module configured to perform the converting, and wherein the protocol IP core is proprietary to a third party.

	Nguyen discloses wherein the bus adapter comprises a protocol converter module configured to perform the converting (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol, meets the limitation of a module as a module can be any hardware/software for implementing the conversion). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. 

Chan, Filler, Nguyen, and Wu do not expressly disclose wherein the protocol IP core is proprietary to a third party. 

Ew discloses a protocol IP core that is proprietary to a third party (see paragraph 0001). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler, Nguyen, and Wu with the teachings of Ew, i.e. using a proprietary protocol in the IP core, for the advantageous benefit of testing DUTs using common protocols in the art. 



Regarding claim 20, Chan discloses wherein the FPGA/hardware accelerator circuit generates signals using a first protocol at a speed, i.e. the signals associated with the first protocol at a speed at which the signals are generated by the hardware accelerator circuit (see paragraph 0072). 

Chan and Filler do not expressly disclose wherein the protocol converter module is configured to interface with the hardware accelerator circuit and receive the signals associated with the first protocol at a speed at which the signals are generated by the hardware accelerator circuit.

Nguyen discloses a system for connecting an FPGA device to an HDD/SDD that includes a bus adapter/protocol converter module wherein the protocol converter module is configured to interface with the FPGA device and receive the signals associated with the first protocol at a speed at which the signals are generated an FPGA device (see Figs. 1 and 2 and paragraphs 0010-0011 and 0014-0015: discloses an FPGA connected to a hard disk or SSD using a host bus adapter (HBA) card, as show the FPGA communicates with HBA using PCIe, i.e. a first communication protocol, and the HBA communicates with the hard disk or SSD using SATA/SAS/FC, i.e. a second communication protocol, communications are transmitted as a speed between components, as such its configured to interface with the FPGA device at a certain speed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler, Wu, and Ew with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices/hardware accelerator circuit of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter for converting communication protocols at a high speed that is proven in the art. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20140236525) in view of Filler (WO 2011149725), Nguyen (US 20130232293), Wu (US 20050240713), and Johnson (WO 2005024557).

Regarding claim 19, Chan discloses a site module board comprising the FPGA and a device interface board comprising the DUT (see Figs. 2 and 3 and paragraphs 0049 and 0065). 

Chan and Filler do not expressly disclose wherein the bus adapter is implemented on a circuit board disposed between a site module/FPGA device and a device interface board/DUTs.

Nguyen discloses wherein the bus adapter is implemented on a card disposed between FPGA device and memory devices (see Fig. 2 and paragraphs 0010 and 0015: Host Bus Adapter Card). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler with the teachings of Nguyen, i.e. using an HBA when connecting the FPGA devices/hardware accelerator circuit of Chan to the DUT memory devices of Chan, for the advantageous benefit of using conventional adapter card for converting communication protocols at a high speed that is proven in the art. 

Chan, Filler, Nguyen, and Wu do not expressly disclose wherein the bus adapter card is a circuit board. 

Johnson discloses a bus adapter card that is a printed circuit board (see page 2 last paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Filler, Nguyen, and Wu with the teachings of Johnson, i.e. using a circuit board for the HBA card, for the advantageous benefit of using a conventional circuit board to construct the HBA card. Once modified, using a circuit board for the HBA card between the FPGA device and DUTs, the modification would meet the claimed limitations of wherein the bus adapter is on a circuit board between the site module board and device interface board of Chan. 

Response to Arguments
Applicants arguments have been fully considered. 
Applicant argues that the Nguyen fails to disclose a bus adapter comprising a protocol converter module operable to convert signals associated with a first protocol received from the FPGA to signals associated with a second protocol prior to transmitting the signals to the DUT, wherein the DUT communicates using the second protocol. The examiner respectfully disagrees. 
Nguyen discloses a FPGA in communication with a memory device (see Fig. 2). Between the FPGA and the memory device resides a host bus adapter, i.e. equivalent to the recited bus adapter of the claimed invention (see Fig. 2). The FPGA communicates using a PCIe interface (see Fig. 2 and paragraph 0010). The HBA then communicates with the memory device using SATA, SAS, or FC, i.e. common communication protocols used with memory devices (see Fig. 2; protocols also mentioned in the pending applications specification and the primary reference Chan). The disclosed invention shows a host bus adapter card between an FPGA device and a memory device. The disclosed invention shows PCIe communication between the FPGA device and the HBA. The disclosed invention shows communication in either SATA, SAS, or an FC protocol between the HBA and the memory device. The specification also discloses commands that are sent between the FPGA to the HPA, then implementing the commands from the HBA via communication with the memory device (see paragraph 0015). 
	Applicant argues that the HBA is part of the storage system and not would not equate to a protocol converter module between an FPGA and a DUT. The examiner respectfully disagrees as the disclosed Figure shows the HBA separable/individual circuit component from the memory device, i.e. the hard disk or SDD. It would have been obvious that the HBA could be utilized as a bridge between the FPGA component of Chan, i.e. circuitry that is capable of communicating utilizing a PCIe protocol, and the DUT of Chan, i.e. circuitry that is disclosed to communicate in either SATA or SAS protocols.  
Applicant argues that there is no indication that the host bus adapter 106 converts signals associated with a first protocol received from the FPGA to signals associated with a second protocol prior to transmitting the signals to the DUT. The examiner respectfully disagrees based on the arguments provided above. The disclosed figure clearly shows a PCIe communication channel on one side and SATS/SAS/FC communication channel on the other side. Modification Chan to utilize a HBA would meet the limitations of the claimed invention as indicated in the Claim Rejections above. 
	Applicant argues that the remaining claims would be allowable for the same reasonings. The examiner respectfully disagrees for the same reasonings as indicated above.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grieff (US 20030236953) discloses an HBA implemented on a PCB. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865